3Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 10/28/2021, which was received 11/30/2021. Acknowledgement is made to the amendment to claims 1,2,4-9,11-13,15,16,18,20, the cancelation of claims 14,19 and the addition of claims 21,22. Applicant’s amendment and remarks have been carefully considered and were persuasive, therefore, the following reasons for allowance follows:

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-13, 15-18, 20-22 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,8,15.
	The independent claims are found to be allowable for the reasons stated in the reply filed 11/30/2021 and because the cited art of record does not fairly teach the claims as a whole. For instance, the cited art does not teach receiving, from a client machine over a network, a request associated with a user indicating to follow a feed that is associated with an interest; identifying, based on information that corresponds to the 
user, a plurality of feeds associated with a plurality of interests that are indicated as followed by the user, the plurality of feeds including the feed indicated by the request;
causing the client machine to render a first user interface for displaying one or more 

Discussion of most relevant art:
US Patents and PG-PUB
	(i) US PG PUB 20120078917 to Gradin et al. teaches “selecting updates to associated records to publish on an information feed in an on-demand database service environment. In one embodiment, one or more updates associated with a data record are stored in a database. One or more criteria are applied to the one or more updates to generate an importance weight associated with each update. The one or more importance weights are compared with a designated threshold. When one or more importance weights are identified as meeting or exceeding the designated threshold, the one or more updates associated with the identified one or more importance weights are provided as one or more candidates for publication on an information feed associated with the data record, where the information feed is capable of being displayed on a display device”. Gradin, however, fails to render the application's above-mentioned limitations obvious.

(ii) US PGPUB 20120102402 to Kwong teaches “providing a custom action for an 


Non-Patent Literature
(iii) Salesforce teaches feed tracking including  customize feed tracking to include or exclude specific objects and field. Salesforce, however, fails to render the application's above-mentioned limitations obvious.
(iv) Vaughan teaches following interests in a feed section of a webpage. Vaughan, however, fails to render the application's above-mentioned limitations obvious.

	Any comments considered necessary by the applicant must be submitted no later 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625